DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: on page 1 of the instant specification, reference to parent case 16/900,421 should be updated so as to reflect the fact that this application has now issued as U.S. Patent No. 11,095,286. On line 2 of paragraph [0013], "the first node" should be changed to --a first node--. On line 16 of paragraph [0026], the word "at" should be changed to --through--, and the word "strike" on line 22 should be changed to --spike-- (and note that the same change is needed throughout the instant specification, i.e., in paragraphs [0028], [0029], [0032], [0036]- [0040], [0041] and [0045]). On line 4 of paragraph [0033], the word "position" should be changed to --state--. On the penultimate line of paragraph [0035], the word "at" should be changed to --through-- (and note that the same change is also needed on line 6 of paragraph [0036]). On line 8 of paragraph [0036], the word "from" should be changed to --through-- (and note that the same change is also needed on line 11 of this paragraph). On line 10 of paragraph [0036], the word "at" (both occurrences) should be changed to --of--. On line 12 of paragraph [0036], the word "at" should be changed to --across --, and on line 13 of this paragraph, the word "at" should be changed to --of--. On the first line of paragraph [0038], the first occurrence of "a" should be deleted. On the last line of paragraph [0038], the word "increase" should be changed to --increases--. On line 4 of paragraph [0039], "Figure 1" should be changed to --Figures 1A-1C--. On the first line of paragraph [0043], the word "couple" should be changed to --coupled--. On line 5 of paragraph [0045], the word "of" should be changed to --the--, and on line 9 of this paragraph, "of diodes" (second occurrence) should be deleted. On line 3 of paragraph [0049], "die" should be changed to --dies--. On line 9 of paragraph [0053], the word "Description" should changed to --description--.
Appropriate correction is required.

Claim Objections
3.	Claims 4, 13 and 20 are objected to because of the following informalities:  
On lines 2-3 of claim 4, the word "at" (both occurrences) should be changed to --to--. Note that the same amendment is also needed on lines 2-3 of claims 13 and 20.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mack et al, U.S. Patent Application Publication No. 2012/0236447.
As to claims 1 and 2, Mack et al discloses, in figure 4,
a circuit comprising:
a first voltage source (VDD, applied to pad 340);
a first diode network (D1) including one or more series-connected diodes;
a field-effect transistor FET (M6);
an inverter (the combination of transistors M4 and M5);
a resistor (R3);
a capacitor (C2);
a second voltage source (GND, applied to pad 330); and
coupling circuitry (all of the coupling wires and circuit elements shown in figure 4 of Mack et al which couple the various circuit elements to each other and to the pads 330 and 340) configured to couple the first diode network between the first voltage source and the second voltage source, the FET in parallel with the first diode network, a gate of the FET to the inverter, and the inverter, resistor, and capacitor to a first node (N7).
As to claim 4, note that the inverter, resistor and first voltage source are all coupled, either directly or indirectly, to a second node (N9) and note also that the inverter, capacitor and second voltage source are all coupled, either directly or indirectly, to a third node (the node which receives ground voltage GND).
As to claim 8, note that resistor R3 is coupled directly to VDD and that the inverter is coupled directly to node N1, but node N1 is not coupled directly to VDD.

5.	Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda, U.S. Patent No. 9,124,088.
As to claims 1-3, Ikeda discloses, in figure 1,
a circuit comprising:
a first voltage source (the high power supply voltage applied to pad 101);
a first diode network (140) including one or more series-connected diodes;
a field-effect transistor FET (103);
an inverter (120);
a resistor (106);
a capacitor (108);
a second voltage source (the low power supply voltage applied to pad 102); and
coupling circuitry (all of the coupling wires and circuit elements shown in figure 1 of Ikeda which couple the various circuit elements to each other and to the pads 101 and 102) configured to couple the first diode network between the first voltage source and the second voltage source, the FET in parallel with the first diode network, a gate of the FET to the inverter, and the inverter, resistor, and capacitor to a first node (N2).
As to claim 4, note that the inverter, resistor and first voltage source are all coupled, either directly or indirectly, to a second node (the node which couples pad 101 to the top terminal of resistor 106, the source terminal of transistor 104, the drain terminal of transistor 103 and the cathode of diode 140) and note also that the inverter, capacitor and second voltage source are all coupled, either directly or indirectly, to a third node (the node which couples pad 102 to the bottom terminal of capacitor 108, the source of transistor 105, the bottom terminal of resistor 107, the source terminal of transistor 103 and the anode of diode 140).
As to claim 9, note that the claimed "inverter" can alternatively be read on just transistor 104, and using this alternative interpretation the capacitor 108 is coupled directly to the second voltage source applied to pad 102 and the inverter 104 is not coupled directly to the second voltage source.

6.	Claims 1, 3, 4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worley, U.S. Patent No. 8,213,142.
As to claims 1 and 3, Worley discloses, in figure 2,
a circuit comprising:
a first voltage source (Vdd);
a first diode network (the combination of diodes 230 and 232) including one or more series-connected diodes;
a field-effect transistor FET (242);
an inverter (244);
a resistor (246);
a capacitor (248);
a second voltage source (Vss); and
coupling circuitry (all of the coupling wires and circuit elements shown in figure 2 of Worley which couple the various circuit elements to each other and to Vdd and Vss) configured to couple the first diode network between the first voltage source and the second voltage source, the FET in parallel with the first diode network, a gate of the FET to the inverter, and the inverter, resistor, and capacitor to a first node (A).
As to claim 4, note that the inverter, resistor and first voltage source are all coupled, either directly or indirectly, to a second node (the node which couples Vdd to the top terminal of resistor 246, the drain terminal of transistor 242 and the cathode terminal of diode 230) and note also that the inverter, capacitor and second voltage source are all coupled, either directly or indirectly, to a third node (the node which couples Vss to the bottom terminal of capacitor 248, the source terminal of transistor 242 and the anode of diode 232).
As to claim 8, note that resistor 246 is coupled directly to Vdd and also note that inverter 244 is not coupled directly to Vdd.
As to claim 9, note that capacitor 248 is coupled directly to Vss and also note that the inverter 244 is not coupled directly to Vss. 

7.	Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharya et al, U.S. Patent No. 7,529,070.
As to claims 1-3, Bhattacharya et al discloses, in figure 1,
a circuit comprising:
a first voltage source (PWR1);
a first diode network (diode 402a) including one or more series-connected diodes;
a field-effect transistor FET (MNA);
an inverter (any one of inverters IA1 through IA3, or the combination of these three inverters);
a resistor (R1A);
a capacitor (C1A);
a second voltage source (GND); and
coupling circuitry (all of the coupling wires and circuit elements shown in figure 1 of Bhattacharya et al which couple the various circuit elements to each other and to supply voltages PWR1 and GND) configured to couple the first diode network between the first voltage source and the second voltage source, the FET in parallel with the first diode network, a gate of the FET to the inverter, and the inverter, resistor, and capacitor to a first node (the node between resistor R1A and capacitor C1A).
As to claim 4, note that the inverter, resistor and first voltage source are all coupled, either directly or indirectly, to a second node (the node which couples PWR1 to the cathode of diode 402a, the top terminal of resistor R1A, inverters I1A through I3A and the drain terminal of transistor MNA) and note also that the inverter, capacitor and second voltage source are all coupled, either directly or indirectly, to a third node (the node which couples GND to the anode of diode 402a, the bottom terminal of capacitor C1A, inverters I1A through I3A and the source terminal of transistor MNA).
As to claim 8, note figure 6 of Bhattacharya et al which also anticipates independent claim 1 and shows that resistor 302 is coupled directly to PWR1 and that the inverters 306, 308 and 310 are not coupled directly to PWR1.
As to claim 9, again note figure 6 of Bhattacharya et al which also anticipates independent claim 1 and shows that capacitor 304 is coupled directly to GND and that the inverters 306, 308 and 310 are not coupled directly to GND.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 10, 11, 13, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al, supra.
Claims 10, 11, 13, 17, 19 and 20 are rejected using the same analysis as set forth above in the rejection of claims 1, 2, 4 and 8 as being anticipated by Mack et al, and it would have been obvious to one of ordinary skill in the art to use the Mack et al figure 4 circuitry in a wireless device (claims 10, 11, 13 and 17) or a packaged module (claims 19 and 20), the motivation for using the Mack et al figure 4 circuitry in a wireless device or a packaged module being self-evident, i.e., to obtain the ESD clamping benefits taught by Mack et al in any environment that could experience damaging voltage spikes.

9.	Claims 10-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda, supra.
Claims 10-13 and 18-20 are rejected using the same analysis as set forth above in the rejection of claims 1-4 and 9 as being anticipated by Ikeda, and it would have been obvious to one of ordinary skill in the art to use the Ikeda figure 1 circuitry in a wireless device (claims 10-13 and 18) or a packaged module (claims 19 and 20), the motivation for using the Ikeda figure 1 circuitry in a wireless device or a packaged module being self-evident, i.e., to obtain the ESD clamping benefits taught by Ikeda in any environment that could experience damaging voltage spikes.

10.	Claims 10, 12, 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Worley, supra.
Claims 10, 12, 13 and 17-20 are rejected using the same analysis as set forth above in the rejection of claims 1, 3, 4, 8 and 9 as being anticipated by Worley, and it would have been obvious to one of ordinary skill in the art to use the Worley figure 2 circuitry in a wireless device (claims 10, 12, 13, 17 and 18) or a packaged module (claims 19 and 20), the motivation for using the Ikeda figure 1 circuitry in a wireless device or a packaged module being self-evident, i.e., to obtain the ESD clamping benefits taught by Worley in any environment that could experience damaging voltage spikes.

11.	Claims 10-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al, supra.
Claims 10-13 and 17-20 are rejected using the same analysis as set forth above in the rejection of claims 1-4, 8 and 9 as being anticipated by Bhattacharya et al, and it would have been obvious to one of ordinary skill in the art to use the Bhattacharya et al figure 1 or figure 6 circuitry in a wireless device (claims 10-13, 17 and 18) or a packaged module (claims 19 and 20), the motivation for using the Bhattacharya et al circuitry in a wireless device or a packaged module being self-evident, i.e., to obtain the ESD clamping benefits taught by Bhattacharya et al in any environment that could experience damaging voltage spikes.

Double Patenting
12.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,095,286. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of applicant's prior patent (note that, for example, claim 1 of the instant application is fully anticipated by the limitations recited in claims 1 and 2 of the '286 patent, and the dependent claims of the instant application also appear to be fully anticipated by the limitations of the dependent claims of the '286 patent). 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
13.	Claims 5-7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable upon the filing of the above-noted terminal disclaimer if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record discloses or suggests the circuit or wireless device of claims 4 and 14 with the further limitations that the circuit or wireless device further comprises a second diode network and the coupling circuitry is configured to couple the FET to a fourth node between the first and second diode networks, as set forth in claims 5 and 14. Claims 6, 7, 15 and 16 are allowable in view of their dependencies on allowable claims 5 and 14.

Prior Art Not Relied Upon
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note also figure 1A of Chen, , figure 1A of Salling et al, figure 5 of Voldman, figure 1 of Choi, figure 1 of Lin, figure 1 of Agarwal et al, figure 1 of Lee and figure 3 of Truong et al, each of which is also seen to anticipate at least claims 1-4, i.e., each of these eight additional references discloses a resistor and capacitor in series with each other and connected across an FET, an inverter and a diode, where the gate of the FET is coupled to the output of the inverter.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        May 19, 2022